DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presently under consideration as set forth in applicant’s response dated 18 November 2022. Claims 15-25 remain withdrawn from consideration.
The grounds of rejection set forth in the prior office action are maintained and repeated below. 
Applicant’s argument’s and remarks filed with the response dated 18 November 2022 are addressed below.

Response to Arguments
Applicant's arguments filed 18 November 2022 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the response dated 18 November 2022 regarding rejection of claim 1 over the prior art of Bedell et al (US 2010/0307572), that claim 1 is directed to a non-epitaxial heterojunction solar cell and the prior art of Bedell is directed to epitaxial solar cells and that nowhere does Bedell teach a non-epitaxial solar cell.
Applicant’s arguments to Bedell have been fully considered but are not found persuasive. Although Bedell teaches the semiconductor substrate of the solar cell can be formed by an epitaxial process, Bedell teaches said semiconductor substrate can be formed by other non-epitaxial methods including the cited method of spalling from a host wafer/substrate (paras [0017]-[0018] of Bedell). Bedell does not further explicitly disclose epitaxial processes in the manufacture of the solar cell. As such applicant’s arguments to the prior art of Bedell are not found persuasive.

Regarding the prior art rejection of the claims over the prior art of Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626), applicant argues regarding claim 1 that the heterojunction solar cell described in claim 1 of the present application does not have a semiconducting polymer layer on top of the semiconducting GaAs substrate and if one of ordinary skill in the art were to follow the teachings of Yan, one would have chosen a GaAs/polymer heterojunction cell as Yan repeatedly teaches such a structure and the functions of the semiconducting polymer layers on the GaAs substrate.
Applicant’s arguments to Yan have been fully considered but are not found persuasive as they are not commensurate in scope with the limitations of claim 1. Applicant does not specifically state what limitations of claim 1 are not taught or anticipated by the prior art of Yan. Applicant’s statement that “the present application does not have a semiconducting polymer layer on top of the semiconducting GaAs substrate” is not commensurate in scope with the limitations of claim 1 as the solar cell of claim 1 is not specifically limited from having a semiconducting polymer layer on top of the semiconducting GaAs substrate and in fact, the at least one contact layer of claim 1 which can be a hole transport layer can comprise a semiconducting polymer layer (claim 9, PEDOT:PSS) among other organic semiconductors. As such, applicant’s arguments are found unpersuasive as they are not commensurate in scope with the limitations of claim 1 and do not set forth what limitations of claim 1 are not taught or anticipated by the prior art of Yan.
Applicant’s further arguments and remarks to Yan depend from the arguments rebutted above and thus are rendered moot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bedell et al (US 2010/0307572).

Regarding claim 1 Bedell discloses a non-epitaxial heterojunction solar cell, comprising: 
at least one back contact ([0020]-[0021] Fig. 4 see: metal layer 203 as a back contact); 
at least one semiconductor substrate, wherein the semiconductor is an n-type doped GaAs or a p-type doped GaAs ([0018], [0020]-[0021] Fig. 4 see: base layer 301 formed from an n-type or p-type GaAs substrate); 
at least one passivation layer, wherein the passivation layer passivates one surface of the semiconductor substrate ([0020]-[0021] Fig. 4 see: intrinsic layer 401 formed on base layer 301 where the intrinsic layer acts as a passivation layer over the base layer (para [0003])); 
at least one contact layer, wherein the contact layer is a hole transport layer or an electron transport layer ([0020]-[0021] Fig. 4 see: a-Si layer 402 that is the opposite n-type or p-type conductivity to the base layer 301 thus functioning as either an electron or hole transport layer), and 
the contact layer is on top of the passivation layer ([0020]-[0021] Fig. 4 see: a-Si layer 402 formed over intrinsic layer 401); and 
at least one electrode modified layer ([0021] Fig. 4 see: TCO layer 403 which can be Al doped ZnO is formed as part of a top electrode with finger or busbar electrodes (not shown) and considered to meet the limitation of an “electrode modified layer” given that ZnO:Al is modified through doping and fully capable of setting the work function of the electrode contact), wherein the electrode modified layer is on top of the contact layer ([0021] Fig. 4 see: TCO layer 403 formed over a-Si layer 402);

Claims 1, 3-4, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626).

Regarding claim 1 Yan discloses a non-epitaxial heterojunction solar cell, comprising: 
at least one back contact (See “Experimental Section” on pages 6624-6625 see: AuGe/Ni/Au back ohmic contact); 
at least one semiconductor substrate, wherein the semiconductor is an n-type doped GaAs or a p-type doped GaAs ; 
at least one passivation layer, wherein the passivation layer passivates one surface of the semiconductor substrate (See Abstract and “Experimental Section” on pages 6624-6625 see: n-type GaAs wafer passivated with 1-octanethiol and ammonium sulfide); 
at least one contact layer, wherein the contact layer is a hole transport layer or an electron transport layer (See Abstract and “Experimental Section” on pages 6624-6625 see: passivated n-type GaAs wafer is coated with a polymer to form a heterojunction where the polymer such as P3HT (see Fig.3 and right hand column on page 6622) acts as a HTL/EBL), and 
the contact layer is on top of the passivation layer (See Fig. 3 and see pages 6624-6625 see: the polymer acting as a HTL/EBL is coated over the passivated surface of the n-type GaAs wafer); and 
at least one electrode modified layer (See Fig. 3 and “Experimental Section” on pages 6624-6625 see: doped PEDOT:PSS layer as part of the anode sets the work function of the Schottky barrier height in the device and thus meets the definition of an “electrode modified layer”, and the ITO layer formed over the PEDOT:PSS layer can also be interpreted as an “electrode modified layer” given that work function in ITO is modified through its particular composition and ITO is fully capable of setting the work function of the electrode contact), wherein the electrode modified layer is on top of the contact layer (See Fig. 3 and “Experimental Section” on pages 6624-6625 see: ITO/PEDOT:PSS are formed over the polymer that acts as a HTL/EBL).  

Regarding claims 3 and 4 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, wherein the passivation layer is an organic film comprising at least one thiol group wherein the organic film comprises octanethiol (OT), 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-1-octanethiol (FOT), pentafluorothiophenol (PFBT), dithiothreitol (DTT), or cysteine (Cys) (See Abstract and “Experimental Section” on pages 6624-6625 see: n-type GaAs wafer passivated with 1-octanethiol).

Regarding claims 7 and 8 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, wherein the passivation layer comprises at least one sulfide ion, wherein the passivation layer comprises ammonium sulfide (See Abstract and “Experimental Section” on pages 6624-6625 see: n-type GaAs wafer passivated with ammonium sulfide).  

Regarding claim 9 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, and under the above interpretation in claim 1 where the ITO layer in Yan meets the limitation of the claimed “electrode modified layer”, Yan further teaches wherein the hole transport layer comprises poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT: PSS) (See Fig. 3 and “Experimental Section” on pages 6624-6625 see: doped PEDOT:PSS layer is also considered to meet the limitation of a hole transport layer given it performs the function of hole transport).  

Regarding claim 10 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, and regarding the claim 10 recitation “wherein the electron transport layer comprises one of tin oxide (SnO2) nanoparticles, aluminum doped zinc oxide (AZO) nanoparticles, or C60”, this limitation is considered anticipated by the disclosure of Yan above in reciting the claim 1 limitation “at least one contact layer, wherein the contact layer is a hole transport layer or an electron transport layer” (See Abstract and “Experimental Section” on pages 6624-6625 see: passivated n-type GaAs wafer is coated with a polymer to form a heterojunction where the polymer such as P3HT (see Fig.3 and right hand column on page 6622) acts as a HTL/EBL). The disclosure of the hole transport layer species anticipates the entire genus of the contact layer of “a hole transport layer or an electron transport layer” and claim 10 merely places a further limitation on the electron transport layer without explicitly reciting that the solar cell must include the electron transport layer.
As recited in MPEP 2131.02 Genus-Species Situations:
II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).

Regarding claim 13 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, further comprising a lateral current transport layer, wherein the lateral current transport layer comprises poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), indium tin oxide (ITO), or silver nanowires (See Fig. 3 and “Experimental Section” on pages 6624-6625 see: ITO/PEDOT:PSS anode where the ITO layer is considered to meet the limitation of a lateral current transport layer).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626) as applied to claims 1, 3-4, 7-10, and 13 above, and further in view of Aboelfotoh et al (Novel low-resistance ohmic contact to n-type GaAs using Cu3Ge, Appl. Phys. Lett. 65, 3245 (1994)).

Regarding claim 2 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, but Yan does not explicitly disclose wherein the back contact is an ohmic contact comprising Cu and Ge.
Aboelfotoh teaches a Cu3Ge low-resistance back contact to n-type GaAs based semiconductor devices which exhibits a lower contact resistance and better thermal stability compared to prior art AuGeNi contacts (Aboelfotoh, see Abstract, see left-hand column of page 3245 and see left-hand column of page 3247).
 Aboelfotoh and Yan are combinable as they are both concerned with the field of making ohmic back contacts to n-type GaAs based semiconductor devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yan in view of Aboelfotoh by replacing the AuGeNi back contact of Yan with the Cu3Ge low-resistance back contact as taught by Aboelfotoh (Aboelfotoh, see Abstract) as Aboelfotoh teaches the Cu3Ge low-resistance back contacts to n-type GaAs based semiconductor devices exhibit a lower contact resistance and better thermal stability compared to prior art AuGeNi contacts (Aboelfotoh, see Abstract, see left-hand column of page 3245 and see left-hand column of page 3247).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626) as applied to claims 1, 3-4, 7-10 and 13 above, and further in view of Peczonczyk (Heterogeneous Organic Reactions on Gallium-Rich Gallium Arsenide, Gallium Phosphide, and Gallium Nitride Surfaces, Dissertation University of Michigan 2014).

Regarding claim 5 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, but does not explicitly disclose wherein the passivation layer is an organic film comprising N-heterocyclic-carbene.  
Peczonczyk teaches III-V materials including GaAs can be passivated by N-heterocyclic carbenes where these surface passivating bonds are shown to be exceedingly stable in air and in solution to prevent undesirable surface oxidation  (Peczonczyk, see: Pages 50-51, and 133 see: surface alkylation of GaAs and GaP interfaces with N-heterocyclic carbenes to form Ga-C bonds that are shown to be exceedingly stable in air and in solution to prevent undesirable surface oxidation).
Peczonczyk and Yan are combinable as they are both concerned with the field of III-V semiconductor surface passivation.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yan in view of Peczonczyk such that the organic film of the passivation layer of Yan comprises N-heterocyclic-carbene as taught by Peczonczyk (Peczonczyk, see: Pages 50-51, and 133 see: surface alkylation of GaAs and GaP interfaces with N-heterocyclic carbenes) as Peczonczyk teaches these surface passivating bonds are shown to be exceedingly stable in air and in solution to prevent undesirable surface oxidation  (Peczonczyk, see: Pages 50-51, and 133 see: surface alkylation of GaAs and GaP interfaces with N-heterocyclic carbenes to form Ga-C bonds that are shown to be exceedingly stable in air and in solution to prevent undesirable surface oxidation).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626) in view of Peczonczyk (Heterogeneous Organic Reactions on Gallium-Rich Gallium Arsenide, Gallium Phosphide, and Gallium Nitride Surfaces, Dissertation University of Michigan 2014) as applied to claims 1, 3-5, 7-10 and 13 above, and further in view of Johnson et al (US 2016/0289248).

Regarding claim 6, modified Yan discloses the non-epitaxial heterojunction solar cell of claim 5, but does not explicitly disclose wherein the organic film comprises 1,3-Diisopropylimidazolium Hydrogencarbonate (NHC). 
Johnson discloses N-heterocyclic carbenes for passivating the surface of solar cells (paras [0093], [0350]) and teaches the N-heterocyclic carbene can be a 1,3-Diisopropylimidazolium salt (paras [0136], [0175]) shown as: 
    PNG
    media_image1.png
    76
    286
    media_image1.png
    Greyscale
where Z- a suitable counter ion as known by one of ordinary skill in the art (para [0174]).
Johnson and modified Yan are combinable as they are both concerned with the field of N-heterocyclic carbenes for passivating the surface of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yan in view of Johnson such that the organic film of the passivation layer of Yan comprises the N-heterocyclic carbene of a 1,3-Diisopropylimidazolium salt at paras ([0136], [0175]) shown as: 
    PNG
    media_image1.png
    76
    286
    media_image1.png
    Greyscale
as taught by Johnson as such a modification would have amounted to the use of a known organic film for its intended use in the known environment of a solar cell to accomplish the entirely expected result of forming a persistent passivation layer on the surface of the solar cell. Furthermore, although Johnson does not explicitly recite the Diisopropylimidazolium salt as a hydrogencarbonate(bicarbonate) salt, one having ordinary skill in the art would have recognized hydrogencarbonate or bicarbonate as a suitable commonly used counter ion and the selection of hydrogencarbonate or bicarbonate as a suitable counter ion would have been obvious to one having ordinary skill in the art given that one having ordinary skill in the art at the time of the invention would have expected a 1,3-Diisopropylimidazolium Hydrogencarbonate salt to function as a passivation layer as well given it’s structural similarity to the Diisopropylimidazolium salts disclosed by Johnson. 
See MPEP 2144.08 Obviousness of Species When Prior Art Teaches Genus under section: 
4. Determine Whether One of Ordinary Skill in the Art Would Have Been Motivated To Select the Claimed Species or Subgenus 
(c) Consider the Teachings of Structural Similarity
The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf.Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (disclosure of dissimilar species can provide teaching away)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626) as applied to claims 1, 3-4, 7-8 and 13 above, and further in view of Afzali-Ardakani et al (US 2016/0380220).

Regarding claim 9 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, and under the interpretation where the PEDOT:PSS layer of Yan is the claimed “electrode modified layer” in claim 1, Yan does not explicitly further disclose wherein the hole transport layer comprises one of poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT: PSS), 2,2',7,7'-Tetrakis[N, N-di(4-methoxyphenyl)amino]-9,9'- spirobifluorene (SPIRO), SPIRO doped with 5 wt% Tris(pentafluorophenyl)borane, tris(4-carbazoyl-9-ylphenyl)amine (TCTA), TCTA doped with 5 wt% Tris(pentafluorophenyl)borane, polystyrene (PS), 4,4'-Bis(N-carbazolyl)-1,1'- biphenyl (CBP), copper (1) iodide (Cul) dissolved in acetonitrile, polyvinyl alcohol (PVA), copper thiocyanate (CuSCN), 1,1 -Bis[(di-4-tolylamino)phenyl]cyclohexane (TAPC), TAPC doped with 5 wt% Tris(pentafluorophenyl)borane, poly(triaryl amine) (PTAA), PTAA doped with 5 wt% Tris(pentafluorophenyl)borane, nickel oxide (NiO) nanoparticles, or NiO film.  
Afzali-Ardakani teaches a heterojunction photovoltaic device comprising an inorganic device substrate such as GaAs (para [0022]) with an organic layer to form said heterojunction that functions as a Schottky barrier (paras [0038]-[0039]) where the organic semiconductor material can have electron blocking or hole transporting properties can include  4,4′-Bis(N-carbazolyl)-1,1′-biphenyl (CBP), tris(4-carbazoyl-9-ylphenyl)amine (TCTA), 4,4′-Cyclohexylidenebis[N,N-bis(4-methylphenyl)benzenamine] (TAPC), and poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonate) (PEDOT:PSS) (para [0040]).
Afzali-Ardakani and Yan are combinable as they are both concerned with the field of heterojunction photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Yan in view of Afzali-Ardakani such that the hole transport layer of Yan comprises one of 4,4′-Bis(N-carbazolyl)-1,1′-biphenyl (CBP), tris(4-carbazoyl-9-ylphenyl)amine (TCTA), 4,4′-Cyclohexylidenebis[N,N-bis(4-methylphenyl)benzenamine] (TAPC), or poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonate) (PEDOT:PSS) as taught by Afzali-Ardakani (para [0040]) as such a modification would have amounted to the use of a known hole transport material in the known environment of a heterojunction solar cell for its intended use as a hole transport layer/electron blocking layer to accomplish this entirely expected result. 

Regarding claim 10 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, but does not explicitly disclose an electron transport layer comprising one of tin oxide (SnO2) nanoparticles, aluminum doped zinc oxide (AZO) nanoparticles, or C60.
Afzali-Ardakani teaches a heterojunction photovoltaic device comprising an inorganic device substrate such as GaAs (para [0022]) with an organic layer to form said heterojunction that functions as a Schottky barrier (paras [0038]-[0039]) where the organic semiconductor material can have electron transporting or hole blocking properties can include C60 (para [0041]).
Afzali-Ardakani and Yan are combinable as they are both concerned with the field of heterojunction photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Yan in view of Afzali-Ardakani such that the solar cell of Yan further comprises an electron transport layer of C60 as taught by Afzali-Ardakani (para [0041]) as such a modification would have amounted to the use of a known electron transport material in the known environment of a heterojunction solar cell for its intended use as a hole blocking layer/electron transport layer to accomplish this entirely expected result.

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626) as applied to claims 1, 3-4, 7-10 and 13 above, and further in view of Raj et al (Non-epitaxial carrier selective contacts for III-V solar cells: A review, Applied Materials Today 18 (2020) 100503).

Regarding claim 10 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, but does not explicitly disclose an electron transport layer comprising one of tin oxide (SnO2) nanoparticles, aluminum doped zinc oxide (AZO) nanoparticles, or C60.
Raj discloses carrier selective contacts for III-V solar cells and further teaches C60 and its derivatives are a known material employed an electron selective contact (ESC) (electron transport layer) for III-V solar cells (Raj, See section “4.3 Organic materials” on page 7).
Yan and Raj are combinable as they are both concerned with the field of heterojunction photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Yan in view of Raj such that the solar cell of Yan further comprises an electron transport layer of C60 as taught by Raj (Raj, See section “4.3 Organic materials” on page 7) as such a modification would have amounted to the use of a known electron transport material in the known environment of a heterojunction solar cell for its intended use as a hole blocking layer/electron transport layer to accomplish this entirely expected result.

Regarding claim 11 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, wherein the semiconductor substrate is an n-type doped GaAs but does not explicitly disclose and the electrode modified layer comprises tungsten trioxide (WO3) or molybdenum trioxide (MoO3).  
Raj discloses carrier selective contacts for III-V solar cells and further teaches molybdenum oxide (MoOx) which is considered to include molybdenum trioxide (MoO3) is a known material employed a hole selective contact (HSC) for III-V solar cells showing increases in VOC and confirming the hole selectivity of molybdenum oxide (Raj, See section “5.1 Oxides and other inorganic Materials” on pages 8-9).
Yan and Raj are combinable as they are both concerned with the field of heterojunction photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Yan in view of Raj such that the electrode modified layer of Yan comprises molybdenum trioxide (MoO3) as taught by Raj (Raj, See section “5.1 Oxides and other inorganic Materials” on pages 8-9) as Raj teaches III-V solar cells including molybdenum oxide (MoOx) materials as part of the hole selective contact (HSC) showed increases in solar cell VOC (Raj, See section “5.1 Oxides and other inorganic Materials” on pages 8-9) and one having ordinary skill in the art at the time of the invention would thus expect to see similar increases in device performance by employing molybdenum trioxide (MoO3) as an electrode modified layer in the solar cell of Yan.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626) as applied to claims 1, 3-4, 7-10 and 13 above, and further in view of Uebbing et al (Behavior of Cesium Oxide as a Low Work-Function Coating, Journal of Applied Physics 41, 4505 (1970)).

Regarding claim 12 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, but does not explicitly disclose wherein the semiconductor substrate is an p-type doped GaAs and the electrode modified layer comprises lithium fluoride (LiF) or caesium oxide (Cs2O).
Uebbing discloses a heterojunction semiconductor light responsive device comprising a p-type GaAs semiconductor substrate with a caesium oxide (Cs2O) layer forming part of the Schottky barrier contact (Uebbing, see Abstract and Fig. 1 see: Cs2O Schottky barrier formed with a p-type GaAs substrate) where Uebbing shows varying the thickness of caesium oxide (Cs2O) deposited can be used to control the work function at the electrode (Uebbing, see Section “IV. Work Function and Band Bending” on page 4509).
Yan and Uebbing are combinable as they are both concerned with the field of heterojunction semiconductor light responsive device.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Yan in view of Uebbing such that the semiconductor substrate is an p-type doped GaAs and the electrode modified layer comprises lithium fluoride (LiF) or caesium oxide (Cs2O) as taught by Uebbing (Uebbing, see Abstract and Fig. 1 see: Cs2O Schottky barrier formed with a p-type GaAs substrate) as Uebbing shows such a caesium oxide (Cs2O) layer can be employed for controlling the work function at the electrode (Uebbing, see Section “IV. Work Function and Band Bending” on page 4509).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (Real Function of Semiconducting Polymer in GaAs/Polymer Planar Heterojunction Solar Cells, Acs Nano 7.8 (2013): 6619-6626) as applied to claims 1, 3-4, 7-10 and 13 above, and further in view of Islam et al (Metal/Insulator/Semiconductor Carrier Selective Contacts for Photovoltaic Cells, 2014 IEEE 40th Photovoltaic Specialist Conference (PVSC). IEEE, 2014).

Regarding claim 14 Yan discloses the non-epitaxial heterojunction solar cell of claim 1, but does not explicitly disclose wherein the open circuit voltage of the solar cell is at least 830 mV.
Islam discloses a GaAs heterojunction solar cell having electron and hole selective contacts wherein the open circuit voltage of the solar cell is at least 830 mV (Islam, page 0287 see Figs. 6-7 and sections “C. Ga As Cell Performance” and “D. Effect of Interface States” see: GaAs cell having VOC of 1027 mV) where Islam shows the open circuit voltage of the solar cell can be increased by reducing the dielectric/semiconductor interface states (Dit) at the contact interfaces, with the solar cell efficiency increasing with increasing open circuit voltage of the solar cell (Islam, Figs. 6-7).
Therefore the solar cell efficiency is a variable that can be modified, among others, by varying the open circuit voltage of the solar cell.  For that reason, the open circuit voltage of the solar cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the open circuit voltage of the solar cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the open circuit voltage of the solar cell of Yan to increase the solar cell efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726